Case: 20-30356     Document: 00516022065          Page: 1    Date Filed: 09/21/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 21, 2021
                                   No. 20-30356
                                                                       Lyle W. Cayce
                                                                            Clerk
   Adam Kokesh,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin Curlee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-1372


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          This is another case involving a law enforcement officer’s defense of
   qualified immunity. But unlike most cases involving qualified immunity, this
   one raises no issue with regard to excessive force, or an unconstitutional
   search of a premises. In fact, this story begins not even with a traffic stop.
   Rather, this federal civil rights lawsuit has blossomed from the attempt by a
   state trooper to render roadside assistance.
Case: 20-30356         Document: 00516022065                Page: 2        Date Filed: 09/21/2021




                                            No. 20-30356


                                                  I.

           On the night of January 2, 2019, Louisiana State Trooper Kevin
   Curlee, patrolling in the New Orleans area, came upon a pickup truck
   stopped on the shoulder of the Carrollton Overpass on Interstate 10. The
   pickup truck had its emergency hazard lights blinking, its hood open, 1 and
   also a visible current handicap license plate. Two people stood outside the
   truck. Trooper Curlee pulled his marked Louisiana State Police (“LSP”)
   unit, with its emergency lights flashing, behind the pickup truck. He then
   started his bodycam, which stayed on for several hours thereafter and
   throughout all material times relative to this matter. Both from the bodycam
   footage, 2 as well as through judicial notice, 3 we note the following about this
   location:



           1
             Kokesh submitted and cites to Curlee’s “arrest narrative,” which contains the
   description of the truck’s hood being open. Kokesh does not deny and offers no explanation
   as to why the hood of the truck was open, other than stating that it is not visible on Curlee’s
   bodycam recording. At any rate, the Court’s ruling does not depend on whether the hood
   was open or not.
           2
             Although all alleged facts are taken as if they are true, facts established by a video
   record control when they clearly contradict the facts contained in a pleading. See Scott v.
   Harris, 550 U.S. 372, 380–81 (2007); see also United States ex rel. Riley v. St. Luke’s Episcopal
   Hosp., 355 F.3d 370, 377 (5th Cir. 2004). Here, Curlee has attached a video of the incident,
   which is available at: http://www.ca5.uscourts.gov/opinions/pub/20/20-30356.mp4.
   There are several points of material fact on which the video clearly contradicts Kokesh’s
   alleged facts. On these facts, the video will control. It is curious that Kokesh did not provide
   his video of this incident, but we assume it shows events no differently.
           3
              The dissent accuses us of “peeking outside the record to assess the history and
   characteristics of the Carrollton Overpass and its purported dangers,” but this critique falls
   flat. Post at 25. Indeed, each and every fact regarding the Overpass which we supply by
   judicial notice not only provides texture, context, and assistance in the fact-intensive
   inquiry we must perform, but is also “generally known within the trial court’s territorial
   jurisdiction” and capable of being “accurately and readily determined from sources whose
   accuracy cannot reasonably be questioned.” See Fed. R. Evid. 201(b). As a result, no
   such fact “is . . . subject to reasonable dispute” under the applicable rule of evidence, and




                                                  2
Case: 20-30356         Document: 00516022065               Page: 3      Date Filed: 09/21/2021




                                          No. 20-30356


           The Pontchartrain Expressway portion of Interstate 10 in New
   Orleans runs from the Jefferson-Orleans Parish line to the foot of the
   Crescent City Connection, which spans the Mississippi River. For the last
   60-plus years, it has been the single major express thoroughfare between
   downtown New Orleans, its Central Business District (or “CBD”), and the
   French Quarter on its eastern side, and Metairie, Kenner, and Armstrong
   International Airport to the west. It has six lanes (three in each direction), a
   regularly-exceeded speed limit of 60 mph, and contains a lengthy section, the
   “Carrollton Overpass”—also referred to by locals as “the Carrollton
   Interchange” because of the several crisscrossing on-and-off ramps under it.
   A significant and central artery of the City’s landscape leading to the
   Louisiana Superdome, the Carrollton Overpass is elevated high above city
   streets, each side having a barely wide enough shoulder for stalled vehicles
   and/or distressed drivers, and a low concrete wall on the edge. In short,
   vehicles parked on the shoulder and the passengers who exit these vehicles,
   especially at night, are in danger of being struck by oncoming traffic travelling
   at high interstate speeds, thus endangering lives and creating road hazards.
   There are hardly any benign reasons why a car or truck, such as the one found
   this night, would purposely be parked on the shoulder of this elevated
   expressway after nightfall. 4



   the court “may judicially notice” each such fact accordingly. Id. It makes no difference
   whether such facts appear in the record, as “an appellate court may judicially notice certain
   facts, even if the district court did not.” Brown v. Tarrant Cnty., 985 F.3d 489, 493 n.4 (5th
   Cir. 2021).
           4
             Curlee’s arrest narrative states that he arrived on the scene of the overpass
   incident “at approximately 1740 hours,” or 5:40 p.m. On the other hand, Curlee’s briefing
   on appeal states that Curlee arrived “shortly before midnight,” citing the time index of
   Curlee’s bodycam. Review of Curlee’s bodycam footage indicates that Curlee’s arrest
   narrative provides the accurate time—the radio clock on Curlee’s LSP unit reads “17:40”
   when Curlee arrives. In any event, the bodycam footage indicates that the entire incident




                                                 3
Case: 20-30356           Document: 00516022065                 Page: 4   Date Filed: 09/21/2021




                                            No. 20-30356


           Viewing the encounter objectively, one would expect Curlee to stop
   his LSP unit on the overpass behind the stopped pickup truck bearing a
   handicap license plate, especially upon seeing people outside of the truck and
   the truck’s emergency hazard lights blinking. Reasonably, Curlee’s initial
   concern and inquiry at that time was not possible criminal activity, but rather
   the safety of the truck’s occupants if it had stalled and the safety of other
   motorists passing at high speeds.
           As Curlee pulled behind the truck, he observed one person apparently
   spraying the overpass wall while another watched or assisted, and discerned
   that the purpose was to illegally spray paint or stencil a message onto the
   wall. 5 Reasonably finding such conduct (defacing public property) to be
   suspicious (not to mention dangerous), Curlee demanded that the man
   overseeing the spraying get back in the front passenger seat of the truck. He
   then questioned the man performing the spraying, who gave his name as
   Elijah Gizzarelli. Gizzarelli denied he was spray painting, and explained that



   occurred after sunset, and the time discrepancy has no bearing on the issues presented on
   appeal.
           5
               LA. R.S. 14:56.4 provides, in pertinent part:
           §56.4. Criminal damage to property by defacing with graffiti
           A. It shall be unlawful for any person to intentionally deface with graffiti
           immovable or movable property, whether publicly or privately owned,
           without the consent of the owner.
           B. As used in this Section, the following terms mean:
           (1) “Deface” or “defacing” is the damaging of immovable or movable
           property by means of painting, marking, scratching, drawing, or etching
           with graffiti.
           (2) “Graffiti” includes but is not limited to any sign, inscription, design,
           drawing, diagram, etching, sketch, symbol, lettering, name, or marking
           placed upon immovable or movable property in such a manner and in such
           a location as to deface the property and be visible to the general public.




                                                   4
Case: 20-30356        Document: 00516022065             Page: 5      Date Filed: 09/21/2021




                                         No. 20-30356


   he was pressure washing the word “freedom” into the dirt on the wall to
   promote a book “that’s being delivered to every household in New Orleans.”
   Per his law enforcement training, Curlee then placed Gizzarelli in handcuffs,
   inquired with Gizzarelli about whether there were weapons in the truck, and
   learned that there were none of which Gizzarelli was aware.
           Gizzarelli told Curlee that he and his companions had done extensive
   legal research to make sure pressure washing the wall was lawful and that
   they had already pressure washed two other locations. Without verifying
   Gizzarelli’s assertion by examining the wall and the pressure washer, Curlee
   then told Gizzarelli: “It looks like y’all are spray painting. So if it’s not spray
   paint, that’ll be fine.” 6 Curlee explained to Gizzarelli how law enforcement
   officers could reasonably perceive the group’s activities as spray painting
   rather than pressure washing. Gizzarelli responded that he could understand
   how such a misconception might occur. Curlee recommended that the group
   avoid “going to do that anywhere else” to avoid getting stopped by law
   enforcement again. Curlee then walked toward the truck and briefly shined
   his flashlight into the bed of the truck and onto the site of the alleged pressure
   washing on the overpass wall. The contents of the truck bed are not apparent
   on the bodycam video. Further, although the word “freedom” is visible on


           6
             We note that Louisiana law requires operators of portable pressure washing
   equipment to obtain a proper permit from the Department of Energy Quality. LA. R.S.
   30:2075; https://deq.louisiana.gov/assets/docs/Permits/LAG750000.pdf. Failure to
   obtain such a permit may result in a $25,000 fine and/or one year of imprisonment. LA.
   R.S. 30:2076.2(A)(1), (3). Additionally, it is unlawful to discharge industrial wastewater
   upon the rights-of-way of state highways without prior written consent from the
   Department of Transportation and Development and the Louisiana Department of Health.
   LA. R.S. 48:385. Despite Gizzarelli’s apparent lack of authorization to operate pressure
   washing equipment on a public highway—Gizzarelli even admitted that he had “never used
   a pressure washer before”—Curlee determined that no one would be arrested or ticketed
   for unauthorized pressure washing.




                                               5
Case: 20-30356      Document: 00516022065          Page: 6    Date Filed: 09/21/2021




                                    No. 20-30356


   the wall, based on the distance between Curlee and the wall, as well as the
   darkness of the night, the bodycam video is unclear as to whether the stencil
   was accomplished with white paint or a pressure washer.
          Next, Curlee turned to the two other men seated in the truck—the
   driver and the passenger, who was now videotaping the encounter with
   Gizzarelli on a cell phone. Curlee called out to the driver of the truck and was
   met with no response. Curlee then asked Gizzarelli who the driver was, and
   Gizzarelli enigmatically replied: “I’m not one hundred percent sure of his
   name to be honest, I think it’s, I don’t know, he’s a friend.” At this point,
   under any objective measure, Curlee surely was required to go further, based
   on his experience and the puzzling nature of this response. Henceforth,
   seeking the identity of the three men in and around the truck seemed not only
   prudent, but necessary, even in hindsight.
          Curlee then ordered the driver to step out of the vehicle and requested
   to see the driver’s ID. The driver exited the vehicle and represented his ID
   to Curlee (showing the name of Robert Evans), thus complying with Curlee’s
   instructions. The driver also asserted he was involved in the Jefferson Parish
   Libertarian Party. Curlee again observed the third individual, Kokesh, in the
   passenger seat of the truck, still recording Curlee’s every move with a cell
   phone. Curlee requested to see Kokesh’s ID twice and was initially met with
   no response. After Curlee’s third request, Kokesh took out and read from a
   card to invoke his rights to remain silent and to an attorney, obviously in
   reference to United States v. Miranda, 384 U.S. 436 (1966). But Kokesh was
   not under arrest or in custody at the time and thus such rights did not legally
   attach under Miranda. See id. at 467–68. Therefore, his failure to cooperate
   with Curlee in producing requested identification does not fall within the
   scope of his rights upon arrest. Kokesh further read from his card that he did
   not consent to a search of any kind, though neither Curlee nor the later-
   arriving state troopers requested, attempted, or performed a search of the



                                          6
Case: 20-30356            Document: 00516022065                Page: 7    Date Filed: 09/21/2021




                                             No. 20-30356


   vehicle at any time during the encounter. Indeed, after Evans purportedly
   identified Kokesh by name, Kokesh continued to refuse to allow Curlee to
   see his ID and continued his recording of the encounter. Evans stated he
   “didn’t think it was a good idea” to stop on the expressway, and later advised
   Curlee that it was Kokesh who told him to stop so the wall could be stenciled
   with the word “freedom” to promote the release of Kokesh’s book.
            Further fueling Curlee’s need to inquire more deeply, Evans then
   claimed that Kokesh was a candidate for President of the United States—
   indeed it would be a rare occurrence for a national presidential candidate to
   be found stopped high atop the Pontchartrain Expressway after nightfall in
   New Orleans. From the responses given by both Gizzarelli and Evans, it is
   clear that Kokesh was the instigator, leader, and overseer of the purposeful
   stop on the shoulder of the Pontchartrain Expressway. Evans, as the driver,
   and Gizzarelli, as the stenciler, followed Kokesh’s instructions. Given the
   strange circumstances Kokesh created, Curlee then wisely summoned a
   back-up trooper 7 to assist. At this time, Gizzarelli was still handcuffed, and
   the lawful detention and investigation were still underway. Determining that
   further investigation of this truly odd circumstance was warranted, Curlee
   was thus acting within the scope of LA. R.S. 14:108, 8 which prohibits an




            7
                Two other LSP troopers arrived, though not together, and one sooner than the
   other.
            8
                LA. R.S. 14:108 provides, in pertinent part:
            SUBPART D. OFFENSES AFFECTING LAW ENFORCEMENT
            §108. Resisting an officer
            A. Resisting an officer is the intentional interference with, opposition or
            resistance to, or obstruction of an individual acting in his official capacity
            and authorized by law to make a lawful arrest, lawful detention, or seizure
            of property or to serve any lawful process or court order when the offender




                                                   7
Case: 20-30356      Document: 00516022065              Page: 8      Date Filed: 09/21/2021




                                       No. 20-30356


   individual from resisting an officer by refusing to identify himself during a
   lawful detention, which this indeed was at the time. And a violation of LA.
   R.S. 14:108 might result in an arrest of the offender—which ultimately
   occurred here.
         Despite Kokesh’s continued intransigence, Curlee, this time
   accompanied by the back-up trooper who had arrived, again approached
   Kokesh, who remained seated in the truck’s passenger seat continuing his
   video recording. Curlee again asked to view Kokesh’s ID, explaining that the
   truck was “illegally stopped on the shoulder of the road,” and warning
   Kokesh that he might be arrested if he failed to show his identification.
   Consistent with the dictates of LA. R.S. 14:108, Curlee indicated that Kokesh
   might be charged with “interfering with the investigation.” Because Kokesh
   yet again refused to cooperate by showing an ID, he was handcuffed, advised
   of his Miranda rights, and the back-up trooper placed him into the back seat
   of Curlee’s LSP unit. Thus, the arrest had been completed.




         knows or has reason to know that the person arresting, detaining, seizing
         property, or serving process is acting in his official capacity.
         B.(1) The phrase “obstruction of” as used herein shall, in addition to its
         common meaning, signification, and connotation mean the following:
         * * *
         (c) Refusal by the arrested or detained party to give his name and make his
         identity known to the arresting or detaining officer or providing false
         information regarding the identity of such party to the officer.
         * * *
         C. Whoever commits the crime of resisting an officer shall be fined not
         more than five hundred dollars or be imprisoned for not more than six
         months, or both.




                                             8
Case: 20-30356        Document: 00516022065             Page: 9      Date Filed: 09/21/2021




                                         No. 20-30356


           Curlee then removed Gizzarelli’s handcuffs. Curlee walked over to
   the stenciling site and shined his flashlight on the “freedom” stencil for a
   second time. Unlike Curlee’s cursory first look, his second view of the stencil
   was much closer and more careful, and the video clearly shows an absence of
   dirt rather than white paint. Curlee returned to his LSP unit to grab a camera
   and walked back to take a photograph of the “freedom” stencil. Curlee then
   shined his flashlight into the bed of the truck for the second time. Unlike his
   first look, which was too quick to get a clear view of the contents of the truck
   bed, Curlee saw the pressure washing equipment the second time and took a
   photograph of that equipment as well.
           Curlee inquired with Evans whether Kokesh had a wallet in the truck,
   and asked to see it if so. Evans, who again vocalized his realization that he
   should not have stopped the truck on the highway shoulder to accomplish the
   pressure washing, located the wallet and handed it to Curlee. Curlee then
   told Evans, “I see that it’s not paint, which I guess, there’s no law against
   cleaning something.” This is Curlee’s first unequivocal statement
   confirming Gizzarelli’s initial representation that the stencil was pressure
   washed rather than graffitied with spray paint. Curlee then viewed Kokesh’s
   wallet while seated in his LSP unit. 9 Completing his task, Curlee exited his
   LSP vehicle, and wrote a ticket to Evans for illegally stopping the truck on
   the elevated expressway shoulder under LA. R.S. 32:296(A). 10 Evans drove



           9
            While Kokesh was seated in Curlee’s vehicle, Curlee examined the three IDs he
   now possessed. Kokesh’s ID indicated that he was a military veteran, and the computer in
   the LSP unit disclosed an existing warrant from another jurisdiction. Curlee also searched
   Kokesh’s person, discovered pepper spray and a tool containing a razor blade, and asked
   Kokesh whether he wished for his friends to take this and other personal property like his
   sunglasses, or whether Kokesh chose to maintain possession.
           10
            With a few exceptions not relevant this case, Louisiana law provides that “[n]o
   person shall stop, park, or leave standing any unattended vehicle on any state highway




                                               9
Case: 20-30356       Document: 00516022065          Page: 10   Date Filed: 09/21/2021




                                     No. 20-30356


   off with Gizzarelli, and Curlee took Kokesh to the LSP station, where he was
   later taken to jail.
           From these facts, to recap, it is clear that the defendant, LSP Trooper
   Kevin Curlee: (1) observed a handicap-plated truck after nightfall stopped on
   the shoulder of the road high atop the Carrollton Interchange on the
   Pontchartrain Expressway, part of the interstate system in New Orleans,
   Louisiana; (2) stopped to investigate the many possible circumstances as to
   why the truck was stopped, including vehicle breakdown, criminal activity,
   and motorist assistance; (3) as part of the investigation, and based upon the
   odd answers given by the three men in the truck, sought the identification of
   each; (4) noted that, although two men, including the truck’s driver,
   complied, Kokesh remained intransigent, refused to comply, and videotaped
   the encounter; (5) continued his investigation with one man still handcuffed,
   although hampered because Kokesh continued his lack of cooperation,
   attempted to assert his Miranda rights though he had not been arrested, and
   refused to show identification to an officer lawfully investigating potential
   defacement of public property and why the truck was stopped at such a
   dangerous place on the elevated expressway at night; (6) arrested Kokesh
   because of his failure to provide identification; (7) completed his
   investigation by determining that the two other men in the truck were acting
   on Kokesh’s instructions; and (8) decided Gizzarelli should be uncuffed and
   released, photographed the product of the pressure spray stencil on the
   overpass wall and pressure washing equipment, and wrote a ticket to Evans,
   the truck’s driver, for illegally stopping on the interstate shoulder. According
   to Curlee’s narrative, he arrested Kokesh for “Resisting an officer—not
   providing identification” in violation of Louisiana law, which requires a


   shoulder, unless such stopping, parking, or standing is made necessary by an
   emergency . . . .” LA. R.S. 32:296(A).




                                         10
Case: 20-30356     Document: 00516022065            Page: 11   Date Filed: 09/21/2021




                                     No. 20-30356


   lawfully detained person “to give his name and make his identity known to
   the arresting or detaining officer.” LA. R. S. 14:108(B)(1)(c).
          Kokesh sued Curlee, the Superintendent of the Louisiana State
   Police, and the Orleans Parish District Attorney for (1) false arrest, (2) false
   imprisonment, (3) kidnapping, (4) battery, (5) malicious prosecution, (6)
   intentional infliction of emotional distress, (7) unreasonable seizure and
   excessive force under the Fourth Amendment, and (8) retaliation under the
   First Amendment. After a series of motions to dismiss, the district court
   dismissed all claims for injunctive and declaratory relief, all official-capacity
   claims, and all state law claims. The only remaining claims at that point were
   the 42 U.S.C. § 1983 claims against Curlee in his individual capacity for
   unreasonable seizure and excessive force under the Fourth Amendment, and
   retaliation under the First Amendment. Curlee moved for summary
   judgment on these claims, in part based on qualified immunity. The district
   court granted the motion as to the excessive-force claim but denied it as to
   the unreasonable-seizure claim and the claim for First Amendment
   retaliation. Curlee timely brought this interlocutory appeal, challenging the
   district court’s denial of qualified immunity.
                                          II.
      District court orders denying summary judgment on the basis of qualified
   immunity are immediately appealable and reviewed de novo only if they are
   predicated on conclusions of law and not genuine issues of material fact.
   Naylor v. Louisiana, 123 F.3d 855, 857 (5th Cir. 1997). “This means that the
   district court’s finding that a genuine factual dispute exists is a factual
   determination that this court is prohibited from reviewing in this
   interlocutory appeal.” Good v. Curtis, 601 F.3d 393, 397 (5th Cir. 2010)
   (emphasis in original). “Thus, a defendant challenging the denial of a motion
   for summary judgment on the basis of qualified immunity must be prepared




                                          11
Case: 20-30356     Document: 00516022065            Page: 12   Date Filed: 09/21/2021




                                     No. 20-30356


   to concede the best view of the facts to the plaintiff and discuss only the legal
   issues raised by the appeal.” Id. (quoting Freeman v. Gore, 483 F.3d 404, 410
   (5th Cir. 2007)). This Court is essentially reviewing the district court’s
   decision that a “certain course of conduct would, as a matter of law, be
   objectively unreasonable in light of clearly established law.” Kinney v.
   Weaver, 367 F.3d 337, 346 (5th Cir. 2004) (en banc). “To make this
   determination, the court applies an objective standard based on the viewpoint
   of a reasonable official in light of the information then available to the
   defendant and the law that was clearly established at the time of the
   defendant’s actions.” Freeman, 493 F.3d at 411.
      Qualified immunity shields public officials “sued in their individual
   capacities ‘from liability for civil damages insofar as their conduct does not
   violate clearly established statutory or constitutional rights of which a
   reasonable person would have known.’” Joseph v. Bartlett, 981 F.3d 319, 328
   (5th Cir. 2020) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
   When a defendant invokes qualified immunity, it affects our jurisdiction in
   two ways—“we review earlier than we otherwise would, and we review less
   than we otherwise would.” Id. at 330. As to the expedited timing of our
   review, defendants who unsuccessfully assert the qualified-immunity
   defense pretrial can bring an interlocutory appeal, even though denials of
   summary judgment are not generally final, appealable orders under 28 U.S.C.
   § 1291. See Mitchell v. Forsyth, 472 U.S. 511, 524–30 (1985); see also Plumhoff
   v. Rickard, 572 U.S. 765, 771–72 (2014).
          As to the scope of our review, it is circumscribed. In a typical
   summary-judgment case, we review the district court’s analysis de novo,
   asking the same question that the district court did—whether the movant has
   shown “that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). But
   in reviewing the denial of qualified immunity, we accept the district court’s



                                          12
Case: 20-30356     Document: 00516022065           Page: 13    Date Filed: 09/21/2021




                                    No. 20-30356


   determination that there are genuine fact disputes. See Melton v Phillips, 875
   F.3d 256, 261 (5th Cir. 2017) (en banc) (“[W]e lack jurisdiction to review the
   genuineness of a fact issue but have jurisdiction insofar as the interlocutory
   appeal challenges the materiality of [the] factual issues.”) (quoting Allen v.
   Cisneros, 815 F.3d 239, 244 (5th Cir. 2016)). And we ask only “whether the
   factual disputes that the district court identified are material to the
   application of qualified immunity.” Samples v. Vadzemnieks, 900 F.3d 655,
   660 (5th Cir. 2018).
          We apply that materiality analysis to both questions that arise when
   an official invokes qualified immunity: (1) whether the defendant violated the
   plaintiff’s constitutional or statutory rights; and (2) whether those rights
   were clearly established at the time of the violation “such that the officer was
   on notice of the unlawfulness of his or her conduct.” Cole v. Carson, 935 F.3d
   444, 451 (5th Cir. 2019) (en banc), as revised (Aug. 21, 2019), cert. denied sub
   nom. Hunter v. Cole, 141 S. Ct. 111 (2020).
          “Whether an official’s conduct was objectively reasonable [in light of
   the law that was clearly established at the time of the disputed action] is a
   question of law for the court, not a matter of fact for the jury.” Brown v.
   Callahan, 623 F.3d 249, 253 (5th Cir. 2010). But, “in certain circumstances
   where ‘there remain disputed issues of material fact relative to immunity, the
   jury, properly instructed, may decide the question.’” Mesa v. Prejean, 543
   F.3d 264, 269 (5th Cir. 2008) (quoting Presley v. City of Benbrook, 4 F.3d 405,
   410 (5th Cir. 1993)); see also McCoy v. Hernandez, 203 F.3d 371, 376 (5th Cir.
   2000) (if the court has not decided the issue prior to trial, “the jury . . .
   determine[s] the objective legal reasonableness of the officers’ conduct”).
          “A qualified immunity defense alters the usual summary judgment
   burden of proof.” Brown, 623 F.3d at 253. Although nominally an affirmative
   defense, the plaintiff has the burden to negate the defense once it is properly




                                          13
Case: 20-30356     Document: 00516022065           Page: 14    Date Filed: 09/21/2021




                                    No. 20-30356


   raised. Garza v. Briones, 943 F.3d 740, 744 (5th Cir. 2019). The plaintiff has
   the burden to point out clearly established law. Clarkston v. White, 943 F.3d
   988, 993 (5th Cir. 2019). The plaintiff also bears the burden of “raising a fact
   issue as to its violation.” Delaughter v. Woodall, 909 F.3d 130, 139 (5th Cir.
   2018)). Thus, once the defense is invoked, “[t]he plaintiff must rebut the
   defense by establishing that the official’s allegedly wrongful conduct violated
   clearly established law and that genuine issues of material fact exist regarding
   the reasonableness of the official’s conduct” according to that law. Gates v.
   Texas Dep’t of Protective & Regul. Servs., 537 F.3d 404, 419 (5th Cir. 2008).
          At the summary judgment stage, however, all inferences are still
   drawn in the plaintiff’s favor. Brown, 623 F.3d at 253. This is true “even when
   . . . a court decides only the clearly-established prong of the [qualified
   immunity] standard.” Tolan v. Cotton, 572 U.S. 650, 657 (2014). Likewise,
   “under either [qualified immunity] prong, courts may not resolve genuine
   disputes of fact in favor of the party seeking summary judgment.” Id. at 656.
   “Accordingly, courts must take care not to define a case’s ‘context’ in a
   manner that imports genuinely disputed factual propositions.” Id. at 657; see,
   e.g., Tarver v. City of Edna, 410 F.3d 745, 754 (5th Cir. 2005) (dismissal at
   summary judgment phase inappropriate because determining whether
   officer’s conduct was objectively unreasonable in light of clearly established
   law required factfinding and credibility assessments).
          When evaluating a qualified immunity defense, courts “consider[]
   only the facts that were knowable to the defendant officers.” White v. Pauly,
   137 S. Ct. 548, 550 (2017) (per curiam); see also Cole, 935 F.3d at 456 (“[W]e
   consider only what the officers knew at the time of their challenged
   conduct.”). “Facts [that] an officer learns after the incident ends—whether
   those facts would support granting immunity or denying it—are not
   relevant.” Hernandez v. Mesa, 137 S. Ct. 2003, 2007 (2017) (per curiam);




                                         14
Case: 20-30356     Document: 00516022065           Page: 15   Date Filed: 09/21/2021




                                    No. 20-30356


   Brown, 623 F.3d at 253 (“An official’s actions must be judged in light of the
   circumstances that confronted him, without the benefit of hindsight.”).
          “Because the focus is on whether the officer had fair notice that [his]
   conduct was unlawful, reasonableness is judged against the backdrop of the
   law at the time of the conduct.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).
   “Clearly established law is determined by controlling authority—or a robust
   consensus of persuasive authority—that defines the contours of the right in
   question with a high degree of particularity.” Clarkston, 943 F.3d at 993
   (quoting Delaughter, 909 F.3d at 139).
          Thus, “[q]ualified immunity gives government officials breathing
   room to make reasonable but mistaken judgments about open legal
   questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011). It likewise “shields
   an officer from suit when [the officer] makes a decision that, even if
   constitutionally deficient, reasonably misapprehends the law governing the
   circumstances [the officer] confronted.” Brosseau, 543 U.S. at 198; see also
   Saucier v. Katz, 533 U.S. 194, 205 (2001) (“The concern of the immunity
   inquiry is to acknowledge that reasonable mistakes can be made as to the legal
   constraints on particular police conduct.”). In short, “[w]hen properly
   applied, [qualified immunity] protects all but the plainly incompetent or
   those who knowingly violate the law.” al-Kidd, 563 U.S. at 743 (internal
   quotation marks and citation omitted).
          Consequently, “[q]ualified immunity is justified unless no reasonable
   officer could have acted as [the defendant officer] did here, or every
   reasonable officer faced with the same facts would not have [acted as the
   defendant officer did].” Mason v. Faul, 929 F.3d 762, 764 (5th Cir. 2019),
   cert. denied, 141 S. Ct. 116 (2020) (emphases omitted); see also District of
   Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (“The precedent must be clear
   enough that every reasonable official would interpret it to establish the




                                         15
Case: 20-30356        Document: 00516022065               Page: 16       Date Filed: 09/21/2021




                                          No. 20-30356


   particular rule the plaintiff seeks to apply. Otherwise, the rule is not one that
   ‘every reasonable official’ would know.”) (citations omitted).
                                               III.
           On appeal, the parties do not dispute the district court’s
   determination that the initial traffic stop and detention were valid. 11 The
   remaining issue is whether the continued detention and subsequent arrest of
   Kokesh were objectively unreasonable in light of clearly established law at the
   time of the arrest.
           A.       Fourth Amendment Claim
           Relying on Johnson v. Thibodaux City, 887 F.3d 726 (5th Cir. 2018),
   Kokesh argues that, as in Johnson, he was simply a passenger in a vehicle that
   was lawfully stopped but who himself was not suspected of criminal
   wrongdoing. Further, Kokesh contends that Curlee began to demand
   identification only when he noticed Kokesh recording him, which is a
   protected activity under the First Amendment. See Turner v. Lieutenant
   Driver, 848 F.3d 678, 690 (5th Cir. 2017) (holding that the First Amendment
   protects “the right to record the police”). Even viewing the facts in a light
   most favorable to Kokesh, we disagree.
           The centerpiece of Kokesh’s argument is the recent Johnson case. In
   Johnson, Jackalene Johnson, Dawan Every, and Kelly Green were passengers
   in a truck driven by Latisha Robertson. A Thibodaux Police Department
   officer recognized Robertson as the subject of an outstanding warrant. He had



           11 It is undisputed that the pickup truck stopped atop the Pontchartrain Expressway

   voluntarily, apparently at the insistence of Kokesh. Curlee’s arrival at the scene did not
   initially effectuate a Terry stop, but it is also undisputed that, when he exited his LSP unit
   and commenced his investigation, it soon became a Terry stop. See Terry v. Ohio, 392 U.S.
   1 (1968).




                                                16
Case: 20-30356       Document: 00516022065        Page: 17    Date Filed: 09/21/2021




                                   No. 20-30356


   no other probable cause or reasonable suspicion to stop the truck except his
   recognition of Robertson. The officer effected a Terry stop, asked Robertson
   to exit the truck, and handcuffed her once she did. Thus, the purpose of the
   Terry stop was accomplished, and the lawful detention of the other occupants
   of the vehicle, none of whom were known to the officer, had concluded. Our
   court reasoned:
         The city maintains that Johnson was lawfully detained because
         Amador [the officer] had a valid justification for the initial
         traffic stop: to arrest Robertson on an outstanding warrant. We
         disagree.
                 When the police stop a vehicle and detain the
         occupants, they have effected a Fourth Amendment
         “seizure.” United States v. Brigham, 382 F.3d 500, 506 (5th
         Cir. 2004) (en banc). We treat those traffic stops as Terry stops.
         Id. Our Terry analysis has two parts. First, we assess whether
         the initial stop was justified. Id. As the city demonstrates, the
         initial stop was justified to arrest Robertson, who had an
         outstanding warrant.
                Second, we determine whether “the officer’s
         subsequent actions were reasonably related in scope to the
         circumstances that justified the stop.” Id. The “touchstone”
         here is “reasonableness,” which “eschews bright-line rules
         [and] instead emphasiz[es] the fact-specific nature of the . . .
         inquiry.” Id. at 507 (quoting Ohio v. Robinette, [519 U.S. 33, 39
         (1996)]). Hence, we require that an officer’s actions after a
         legitimate stop be “reasonably related to the circumstances
         that justified the stop, or to dispel[] his reasonable suspicion
         [that] developed during the stop. Id. A reasonable detention
         “must be temporary and last no longer than is necessary to
         effectuate the purpose of the stop, unless further reasonable
         suspicion, supported by articulable facts, emerges.” Id.
               Even in the light most favorable to the verdict, the
         evidence shows that Johnson’s detention lasted longer than




                                         17
Case: 20-30356     Document: 00516022065            Page: 18   Date Filed: 09/21/2021




                                     No. 20-30356


          necessary to effect the purpose of the stop. Amador testified
          that he stopped the truck because he recognized Robertson,
          knew that she had an outstanding warrant, and planned to
          arrest her. And Amador quickly effected that purpose.
   Johnson, 887 F.3d at 733–34. Unlike Kokesh, Johnson was merely a passenger
   in the truck, said not a word to the officer, and took no action whatsoever
   prior to the request for identification. In fact, but for the recognition of
   Robertson as the subject of a warrant, the truck’s occupants in Johnson were
   not violating any laws or traffic regulations and would not have been lawfully
   stopped under those facts.
          In order for Kokesh to fall within the scope of Johnson, he must
   demonstrate that Curlee improperly continued and extended a traffic stop for
   the sole purpose of obtaining his identification, without developing
   “reasonable suspicion, supported by articulable facts” during the justified
   portion of the stop or must have made the request because of “the
   circumstances that justified the stop.” Id.at 734 (citation omitted). Putting
   aside the undisputed fact that this was not a traffic stop at all, but rather was
   initiated by the voluntary stop of the truck at the instruction of Kokesh, the
   evidence does not suggest that Curlee continued or extended his interaction
   with Kokesh and his supporters unnecessarily and unreasonably. Indeed, as
   set forth above, articulable facts exist (and are depicted on the bodycam
   video) to support reasonable suspicion that Kokesh participated in the
   defacement of public property in violation of LA. R.S. 14:56.4. To that end,
   Curlee questioned both Evans and Gizzarelli, who both indicated they acted
   on Kokesh’s instructions as to stopping the truck on the elevated
   Pontchartrain Expressway, exiting the vehicle, and stenciling “freedom” on
   the overpass wall. Because both Gizzarelli and Evans cited Kokesh’s
   authority, as a presidential candidate and book author, for their acts, further




                                          18
Case: 20-30356        Document: 00516022065               Page: 19       Date Filed: 09/21/2021




                                          No. 20-30356


   inquiry was surely in order, and requesting a personal identification from
   Kokesh was not unreasonable. 12
           Moreover, the actions of Kokesh himself, under these circumstances,
   also generated reasonable suspicion: without prompting, Kokesh pulled out
   a card and began reading what would be his Miranda rights when Curlee
   approached. Also, without any request whatsoever to search, Kokesh
   announced forthrightly that he did not consent to a search of any kind. At
   that time, Curlee understood that Kokesh was the leader and director of the
   trio, that he refused to cooperate with the production of identification, and
   seemed to be under the impression he was being arrested though Curlee
   made not even an intimation of such intent. These are hardly the
   circumstances which would warrant a law enforcement officer to return to
   his LSP unit and drive off into the night. Kokesh’s claim therefore fails on
   the first inquiry of qualified immunity: his constitutional and statutory rights
   were not violated by Curlee’s request for identification or the arrest for
   failure to comply under LA. R.S. 14:108(B)(1)(c). Accordingly, we need not
   discuss the second prong, i.e., the clear establishment of such rights at the
   time of the violation such that the officer was on notice of the unlawfulness
   of his conduct. Cole, 935 F.3d at 451.


           12
               By contrast, the alternative course of action the dissent insists upon would be
   unreasonable. Indeed, the unforgiving standard urged by the dissent would leave Curlee
   with little choice but to wish the three gentlemen a nice evening, get in his LSP unit, and
   drive away into the dark night. In so doing, Curlee still would not have ascertained the true
   name of the uncooperative person in the passenger seat who was purportedly responsible
   for such suspicious and unique circumstances. Worse yet, he would have left the scene not
   yet certain whether he had deserted a kidnapping or illicit transaction in progress, but fully
   aware that his leaving a parked truck on the shoulder of the dark and narrow Pontchartrain
   Expressway created a peril not only to the three people at the scene (one a presidential
   candidate), but to oncoming traffic as well. In such an alternative scenario, Curlee likely
   would have been considered derelict in his duty and may have found himself on the
   receiving end of several negligence lawsuits, rather than this single § 1983 action.




                                                19
Case: 20-30356      Document: 00516022065            Page: 20    Date Filed: 09/21/2021




                                      No. 20-30356


          Kokesh’s argument also hinges on two statements made by Curlee on
   the expressway: (1) during his questioning of Gizzarelli, Curlee stated: “It
   looks like y’all are spray painting. So if it’s not spray paint, that’ll be fine.”;
   and (2) “I see it’s not paint, which I guess, there’s no law against cleaning
   something.” Kokesh argues that the Terry stop ended based on these
   statements, and Curlee’s interaction with Kokesh and his supporters should
   have ceased. In so arguing, Kokesh suggests that Curlee should have then
   gotten back into his LSP unit and driven off, leaving the trio and the truck
   atop the elevated expressway to complete their pressure washing stencil.
          We disagree. First, Curlee’s “that’ll be fine” comment was phrased
   in the conditional and preceded Curlee’s investigation into the alleged
   pressure washing: if Curlee confirmed Gizzarelli’s representation that the
   group was pressure washing rather than spray painting, then their actions
   would not run afoul of any law. Curlee did not confirm Gizzarelli’s
   representation until after Kokesh’s intransigence and arrest under LA. R.S.
   14:108, when Curlee took his second, closer look at the “freedom” stencil
   with his flashlight, saw the evidence of pressure washing, and observed
   pressure washing equipment in the bed of the truck. Only then did Curlee
   relay to Evans his conclusion that “it’s not paint” and that there was “no law
   against cleaning something.”
          Second, Curlee’s responsibility to continue to investigate and resolve
   the situation of a pickup truck stopped on the Pontchartrain Expressway
   continued until the traffic hazard had been abated. And as previously stated,
   given the enigmatic answers he received, Curlee may even have been derelict
   in his duty had he departed with so many open questions. Further, given that,
   at a minimum, a potential traffic violation had occurred, Curlee continued
   assessing the situation, and indeed soon thereafter determined that a traffic
   citation would issue. And so, the detention properly continued. We believe
   any reasonable officer, faced with these facts, could have continued as did



                                           20
Case: 20-30356     Document: 00516022065           Page: 21    Date Filed: 09/21/2021




                                    No. 20-30356


   Curlee, and that the scope and length of the detention was thus not excessive,
   even considering these facts in a light most favorable to Kokesh.
          Kokesh maintains that, even if the continued stop was lawful, he as a
   passenger was not obligated to produce identification, likening his actions to
   those of Jackalene Johnson. This argument is faulty for several reasons, the
   first of which is that Kokesh was initially seen outside the truck participating
   in the pressure washing. Secondly, Kokesh’s immediate assertion of his
   Miranda rights, and his pronouncement that he did not and would not
   consent to any search whatsoever, without any communication with Curlee,
   save the request for an ID, remains intriguing. A reasonable officer—indeed
   a reasonable person—would wonder in that moment whether drugs or
   alcohol had been involved; whether other foul play existed, given that
   Gizzarelli did not know the name of the truck’s driver; whether any of the
   three men were held against their will; whether Kokesh was wanted or the
   subject of a warrant, given his steadfast refusal to produce an ID; or what the
   immediate intentions of the three were, i.e., whether they wished to remain
   undisturbed pressure washing atop the Pontchartrain Expressway, or
   whether they would vacate such a precarious position. To leave these
   concerns unresolved could even seem derelict on the part of a law
   enforcement officer like Trooper Curlee. The key to the constitutionality of
   a Terry stop is whether reasonable suspicion of criminal activity and whether
   the officer’s investigative efforts were “likely to confirm or dispel [his]
   suspicions quickly.” United States v. Sharpe, 470 U.S. 675, 686 (1985).
   Curlee’s actions reasonably fall within the effort to confirm or dispel his
   suspicions regarding the three men on the elevated expressway.
          B.     First Amendment Retaliation Claim
          Kokesh claims that Curlee retaliated against him for exercising his
   First Amendment right, which resulted in his arrest. When asserting a claim




                                         21
Case: 20-30356        Document: 00516022065               Page: 22       Date Filed: 09/21/2021




                                          No. 20-30356


   for retaliatory arrest, a plaintiff must first establish the absence of probable
   cause, and then demonstrate that the retaliation was a substantial or
   motivating factor behind the arrest. Nieves v. Bartlett, 139 S. Ct. 1715, 1725
   (2019). In making this claim, Kokesh alleges that his use of a cell phone to
   record Curlee’s activities on the expressway was the cause of Curlee’s
   actions in demanding to see Kokesh’s ID and ultimately his arrest.
   Specifically, Kokesh cites Curlee’s comment upon noticing Kokesh’s
   camera: “Is this what y’all do? Videotape the police?” 13
           Kokesh’s allegations that Curlee’s actions were driven by seeing
   Kokesh video recording the encounter are frivolous. Indeed, Curlee was well
   aware that his conduct and verbiage was being recorded for posterity where
   all could view, examine, and second guess each and every second because he
   purposefully turned his bodycam on, and left it on for hours during the time
   he was with Kokesh. It therefore makes no sense that Curlee was angered,
   incensed, or motivated by resentment upon seeing Kokesh holding his
   recording cell phone.




           13  Kokesh also takes offense at Curlee’s later comments, while they were seated
   together in Curlee’s LSP unit. Although he earlier asserted his “right” to remain silent and
   refused to show his ID, Kokesh began questioning Curlee, who responded: “I don’t come
   out here to play games, bro. Oh, serious games like the one you were playing? You don’t
   know what I do, bro. I do this for a living. I can’t hear you. You don’t need to talk no more,
   bro.” Curlee’s response, however, makes no specific reference to video recording. And the
   “serious games” could likely include pressure washing stenciled words; stopping along a
   busy elevated expressway; leaving messages on public property; asserting Miranda rights,
   including off a prewritten card, when not arrested; and refusing to produce identification
   when asked. This statement is of no help to Kokesh’s First Amendment claim for
   retaliatory arrest, because it does not reference the video recording, and more importantly,
   was made after the arrest had already occurred.




                                                22
Case: 20-30356     Document: 00516022065            Page: 23    Date Filed: 09/21/2021




                                     No. 20-30356


          Moreover, Curlee not once instructed Kokesh to cease the video
   recording, nor did he try to obstruct Kokesh’s camera lens. Curlee did not
   voice any objection to the video recording (no doubt because his bodycam
   was also recording), nor did he ask either Evans or Gizzarelli to prevail upon
   Kokesh to stop recording. Once Kokesh was arrested, Curlee did not destroy
   or delete the video recording, nor did he ask Kokesh’s companions to do so.
   He did not even seek to stop the recording himself by grabbing the phone. In
   fact, Curlee offered Kokesh the option of either keeping his cell phone (which
   contained the existing recording and was even then recording or capable of
   continuing to record into the future), or putting it in possession of Evans
   and/or Gizzarelli for safekeeping. In front of Curlee, Kokesh gave the phone
   to Evans. These acts are hardly evidence of a state trooper angry over the
   video recording of his actions. Rather, they suggest the opposite.
          Kokesh also argues that Curlee’s unreasonable detention is evidenced
   by the fact that Curlee never asked Kokesh what his name was, and that
   Curlee already knew his name because Evans disclosed it. But it takes no
   amount of law enforcement training to know that a person, particularly one
   with something to hide, might logically give a false name or alias. And law
   enforcement officers are not bound to accept a third person’s identification
   of a companion, particularly in circumstances where a false identification
   would benefit one seeking to evade the police anyway. Seeking and relying
   upon an official means of identification, like an authorized current driver’s
   license, is far superior to word-of-mouth unverified identification from a
   third party, especially since it had already been established that one of the trio
   (Gizzarelli) did not know the name of the other (Evans).
                                          IV.
          Citizens have long-cherished constitutional rights which deserve our
   protection. Law enforcement officers have difficult but necessary jobs which




                                          23
Case: 20-30356    Document: 00516022065          Page: 24   Date Filed: 09/21/2021




                                  No. 20-30356


   deserve our cooperation and respect. Under the facts presented here, this
   appears to be a regular investigation of an extraordinary and hazardous
   situation created voluntarily by the plaintiff himself, and this officer’s
   conduct appears to be in accord with reasonable expectations as the
   encounter unfolded. The Fourth Amendment and 42 U.S.C. § 1983 should
   not be employed as a daily quiz tendered by videotaping hopefuls seeking to
   metamorphosize law enforcement officers from investigators and protectors,
   into mere spectators, and then further converting them into federal
   defendants. Based upon the facts as alleged by Kokesh and represented on
   Trooper Curlee’s bodycam, the denial of summary judgment on qualified
   immunity is REVERSED and the case is REMANDED to the district
   court for entry of summary judgment in favor of Trooper Curlee.




                                       24
Case: 20-30356          Document: 00516022065             Page: 25        Date Filed: 09/21/2021




                                           No. 20-30356


   Don R. Willett, Circuit Judge, dissenting:
           This is a strange case, even by New Orleans’ standards. 1 Maybe the
   utter weirdness of it all—a midnight meeting between a police officer, a
   pressure washer, and a presidential candidate—explains the majority’s grant
   of qualified immunity: What was an officer to do? Even so, the key facts are
   sharply disputed, even if their oddness is not. Accordingly, I believe the
   district court got it right: A jury of Trooper Curlee’s peers should decide if
   he acted constitutionally—not us.
           Respectfully, the majority missteps in various ways: (1) peeking
   outside the record to assess the history and characteristics of the Carrollton
   Overpass and its purported dangers; (2) speculating about Trooper Curlee’s
   concerns when he arrived on the scene 2 and venturing conclusions about
   Curlee’s reasonableness 3 and Kokesh’s blameworthiness; 4 and (3) exceeding
   our jurisdictional limits by collaterally attacking the district court’s
   genuineness findings under the guise of materiality.
           I respectfully dissent.




           1
             Anthony Bourdain, the globe-trotting chef, author, and travel documentarian put
   it well: “There is no other place on earth even remotely like New Orleans. Don’t even try
   to compare it with anywhere else.” Anthony Bourdain & Laurie Woolever,
   World Travel: An Irreverent Guide (2021) (ebook).
           2
               Ante at 4.
           3
            E.g., ante at 4 (“Reasonably finding such conduct (defacing public property) to be
   suspicious (not to mention dangerous), Curlee demanded that the man overseeing the
   spraying get back in the front passenger seat of the truck.”); ante at 6 (“At this point, under
   any objective measure, Curlee surely was required to go further, based on his experience
   and the puzzling nature of [Gizzarelli’s] response.”).
           4
          Ante at 7 (“Given the strange circumstances Kokesh created, Curlee then wisely
   summoned a back-up trooper to assist.”).



                                                 25
Case: 20-30356         Document: 00516022065             Page: 26      Date Filed: 09/21/2021




                                          No. 20-30356


                                                I
          Just before midnight on January 2, 2019, Trooper Curlee saw a truck
   stopped on the shoulder of the Carrollton Overpass on Interstate 10 in New
   Orleans. Trooper Curlee pulled over behind the truck, as Louisiana law
   prohibits leaving “unattended vehicle[s] on any state highway shoulder,
   unless such stopping, parking, or standing is made necessary by an
   emergency.” 5 Trooper Curlee, with his bodycam on, approached the vehicle
   and observed Adam Kokesh standing by the truck and Elijah Gizzarelli
   spraying the highway overpass wall. 6 Trooper Curlee told Kokesh to get back
   in the truck and instructed Gizzarelli to come towards him. Trooper Curlee
   immediately put Gizzarelli in handcuffs.
          Trooper Curlee asked Gizzarelli whether he was spray painting the
   wall. Gizzarelli said no and explained that he was pressure washing the word
   “freedom” into the dirt on the wall to promote a book “that’s being
   delivered to every household in New Orleans.” Trooper Curlee inquired
   about weapons in the vehicle, and Gizzarelli said that he was unaware of any.
   Trooper Curlee then saw Kokesh recording the encounter from the truck and
   said, “Is this what y’all do? Trying to get attention?” Gizzarelli described
   how the group had done research to make sure pressure washing the wall was
   lawful and that they had already pressure washed two other locations.
   Trooper Curlee then told Gizzarelli: “It looks like y’all are spray painting,
   sir. If it’s not spray paint, that’ll be fine.” Trooper Curlee recommended that
   they not pressure wash anywhere else because another law enforcement
   officer might also mistakenly think that they were spray painting.




          5
              La. R.S. 32:296(A).
          6
              The remaining facts in this section all come from the bodycam video.




                                               26
Case: 20-30356        Document: 00516022065         Page: 27   Date Filed: 09/21/2021




                                     No. 20-30356


          Trooper Curlee’s bodycam was active during his nearly three-minute
   interview with Gizzarelli. It shows that they stood only about a car’s length
   away from the highway wall that Gizzarelli had just pressure washed. It shows
   that ambient light from headlights and streetlights continuously lit up the
   wall. And it even shows details about what the wall looked like from that
   vantage point. The bodycam shows a slightly darkened, circular patch of wall.
   The darkened patch extended downward from the wall and on to the street.
   On the street, the patch culminated in a semi-circle of darkened asphalt. In
   other words, the bodycam captured what appears as a wall that had been
   sprayed with water, with the excess water having flowed downward and
   pooling at the wall’s base. Drilling down to the patch itself, the bodycam also
   shows its internal details. It shows apparent lettering inside the darkened
   patch. And that lettering appears slightly lighter in color than the apparently
   dry wall itself.
          Trooper Curlee then approached the truck. Once he was only a few
   feet away, he shone a bright flashlight onto the highway wall and left it there
   to linger for about two seconds. In the center of its light the word
   “FREEDOM!” clearly appears in the bodycam, its lettering distinctly
   lighter than the rest of the concrete but revealing no paint. And surrounding
   the lettering, the bodycam shows, was wet concrete. Trooper Curlee then
   moved to the driver’s side of the truck and commanded the driver to get out.
   The driver didn’t respond. Trooper Curlee asked Gizzarelli who was driving
   the car, and Gizzarelli replied: “I’m not 100% sure of his name to be
   honest . . . . He’s a friend.” Trooper Curlee again asked the driver to exit the
   vehicle; the driver complied. Trooper Curlee asked for the driver’s
   identification papers, and the driver said it was still in the car. As the driver
   walked toward the car, Trooper Curlee followed him and saw Kokesh in the
   front passenger seat. Kokesh was still recording the events on his cellphone.




                                          27
Case: 20-30356     Document: 00516022065            Page: 28   Date Filed: 09/21/2021




                                     No. 20-30356


   Trooper Curlee repeatedly asked Kokesh for his identification papers.
   Kokesh refused each time.
          Trooper Curlee called for backup. He relayed that a couple of people
   were in the truck, it “looked like they were spray painting,” and one of the
   passengers wasn’t cooperating. After asking the driver about Kokesh’s
   identity, the driver provided Kokesh’s full name. The driver also explained
   that Kokesh was a Libertarian candidate for President of the United States,
   and the book promotion efforts were campaign activities. Trooper Curlee got
   in his patrol car and ran Kokesh’s name on the computer. Trooper Curlee
   turned off the mic on his bodycam and stayed in his car for several minutes
   until a backup officer arrived.
          The backup officer and Trooper Curlee approached Kokesh, who was
   still sitting in the front passenger seat of the truck and recording the
   encounter on his phone. After again asking for Kokesh’s identification
   papers, and Kokesh again refusing to provide it, Trooper Curlee stated that
   “the reason we are out here is because y’all are illegally stopped on the
   shoulder of the road.” Trooper Curlee then warned Kokesh that Kokesh
   could either provide identification papers or be put in handcuffs. Kokesh
   asked what he would be charged with. And Trooper Curlee responded:
   “Interfering with the investigation.” Kokesh asked how he was interfering,
   and Trooper Curlee put him in handcuffs without answering the question.
   One of Kokesh’s companions (it’s unclear from the video which one) stated
   that Kokesh was being arrested for interfering with an investigation about the
   truck being illegally stopped on the highway shoulder. Kokesh then asked
   Trooper Curlee if that was an accurate description. Trooper Curlee replied:
   “Something like that. I’ll let you know for sure in just a little bit.” The
   backup officer placed Kokesh into the backseat of Trooper Curlee’s patrol
   car. Trooper Curlee removed Gizzarrelli’s handcuffs, then walked over to




                                         28
Case: 20-30356       Document: 00516022065          Page: 29   Date Filed: 09/21/2021




                                     No. 20-30356


   where the pressure washing had occurred, inspecting the word
   “FREEDOM!” on the wall.
          After taking pictures, Trooper Curlee spoke again with the truck’s
   driver. He asked whether Kokesh had a wallet in the car. As the driver was
   looking for Kokesh’s wallet, he mumbled that he shouldn’t have stopped the
   car on the highway shoulder for the other men to do the pressure washing.
   The driver handed Trooper Curlee the wallet. Trooper Curlee then told the
   driver: “I see that it’s not paint, which I guess there’s no law against cleaning
   something.”
          Back in his car, Trooper Curlee pulled out Kokesh’s identification
   papers from the wallet the driver had retrieved. Only Trooper Curlee’s voice
   is audible on the video at this point. In response to something Kokesh asks
   from the backseat, Trooper Curlee says: “Like I said, I don’t come out here
   to play games, bro. Oh, serious games like the one you were playing? You
   don’t know what I do, bro. I do this for a living. I can’t hear you. You don’t
   need to talk no more, bro.”
          Trooper Curlee then got out of his patrol car to chat with the backup
   officers (a third officer had arrived at some point), Gizzarelli, and the driver.
   Once Trooper Curlee got back in his patrol car, Kokesh started speaking with
   him again. Trooper Curlee responded: “Because you told your buddy to pull
   over on the side of the road, he’s going to get a ticket for that.” After writing
   the ticket and giving it to the driver, Trooper Curlee drove Kokesh to the
   police station.
          In his arrest narrative, Trooper Curlee wrote that he initially pulled
   over because he thought the truck “was broken down.” He then explained
   that he saw two of the truck’s occupants “us[ing] a pressure washer to clean
   the area that the stencil was not covering,” and that “[a]fter removing the
   stencil, the word ‘FREEDOM’ remained on the wall.” Trooper Curlee




                                          29
Case: 20-30356         Document: 00516022065             Page: 30   Date Filed: 09/21/2021




                                          No. 20-30356


   stated that he thought “they were painting on the wall,” so he “detained the
   left rear passenger” who he thought was the driver. Trooper Curlee
   recounted how he spoke with the driver and then saw Kokesh recording the
   incident on his phone. According to Trooper Curlee’s narrative, he arrested
   Kokesh for “Resisting Arrest—Not providing identification” in violation of
   a Louisiana law, which requires a lawfully detained person “to give his name
   and make his identity known to the arresting or detaining officer.” 7
                                              II
          I agree with the majority’s rendition of what happened next. Kokesh
   sued, and a flurry of dismissal motions followed. Just two claims survived: an
   unreasonable-seizure claim under the Fourth Amendment and a retaliatory-
   arrest claim under the First. Trooper Curlee then moved for summary
   judgment based on qualified immunity. The district court said no, and
   Kokesh’s claims survived—until today. 8
          According to the majority opinion, Kokesh should have known better
   than to have sued in the first place. “The Fourth Amendment and
   42 U.S.C. § 1983 should not be employed as a daily quiz tendered by
   videotaping hopefuls seeking to metamorphosize law enforcement officers
   from investigators and protectors, into mere spectators, and then further
   converting them into federal defendants.” 9 With greatest respect, I don’t
   know what any of that means. Maybe that is why I don’t understand how, on
   these hotly contested facts, the district court got this case wrong.




          7
              La. R.S. 14:108(B)(1)(c).
          8
              Ante at 11, 24.
          9
              Ante at 24.




                                              30
Case: 20-30356             Document: 00516022065             Page: 31       Date Filed: 09/21/2021




                                              No. 20-30356


             We are reviewing the district court’s denial of Trooper Curlee’s
   immunity-based motion for summary judgment. In that context, the majority
   opinion correctly states how we should review this case. Trooper Curlee’s
   immunity defense turns on two questions: (1) did he violate Kokesh’s federal
   rights; and (2) were those rights clearly established at the time? 10 If we can
   answer “yes” to both questions, then the district court got it right and
   Kokesh’s claims should go to a jury. But in answering these questions we are
   “circumscribed” in our review. 11
             Specifically, denial of summary judgment is an interlocutory order. 12
   And under our prior decisions, we lack jurisdiction to review genuineness—
   whether the district court correctly found a particular fact dispute genuine. 13
   We are precedentially hemmed in. Our analysis centers on one thing:
   whether the fact disputes identified by the district court are material. 14 And a
   fact dispute is material anytime its resolution “might affect the outcome of
   the lawsuit.” 15 That bears repeating: if it might affect the outcome. Moreover,
   inferences must be drawn in Kokesh’s favor, not Trooper Curlee’s. 16 The
   only facts that matter are those that Trooper Curlee knew at or before the


             10
             See ante at 13 (citing Cole v. Carson, 935 F.3d 444, 451 (5th Cir. 2019) (en banc), as
   revised (Aug. 21, 2019), cert. denied sub nom. Hunter v. Cole, 141 S. Ct. 111 (2020)).
             11
                  Ante at 13.
             12
             In re Corrugated Container Antitrust Litig., 694 F.2d 1041, 1042 (5th Cir. 1983)
   (per curiam).
             13
                  Ante at 12–13 (citing Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en
   banc)).
             14
                  Ante at 13 (citing Samples v. Vadzemnieks, 900 F.3d 655, 660 (5th Cir. 2018)).
             15
              Prim v. Stein, No. 20-20387, slip op. at 2 (5th Cir. July 27, 2021) (quoting
   Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000) (citing Anderson v. Liberty
   Lobby, Inc., 477 U.S. 242, 248 (1986))).
             16
                  Ante at 14 (citing Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010)).




                                                    31
Case: 20-30356          Document: 00516022065              Page: 32       Date Filed: 09/21/2021




                                            No. 20-30356


   time that he arrested Kokesh. Those he learned later are immaterial. 17 And
   we must be careful with facts in another regard. We cannot define this case’s
   factual “context” by construing genuinely disputed facts in Trooper
   Curlee’s favor. 18 Again, we must view the evidence in the light most
   favorable to Kokesh. 19
           Respectfully, the majority opinion rightly states these principles but
   wrongly applies them. The district court properly found genuine disputes of
   material fact as to whether Trooper Curlee violated Kokesh’s First and
   Fourth Amendment rights. And because applicable law was clearly
   established at the time of Kokesh’s arrest, the district court properly denied
   summary judgment.
                                                 III
           The Fourth Amendment guarantees “the people” freedom from
   “unreasonable searches and seizures” of both their “persons” and their
   “papers.” 20 We have noted before that, generally, Fourth Amendment
   seizures are unreasonable without supporting probable cause. 21 The majority
   says that Trooper Curlee had probable cause to arrest Kokesh. Invoking
   Louisiana’s stop-and-identify law, the majority holds that Trooper Curlee
   had probable cause to arrest Kokesh for “resisting an officer by refusing to



           17
             Ante at 14 (citing Hernandez v. Mesa, 137 S. Ct. 2003, 2007 (2017) (per curiam);
   White v. Pauly, 137 S. Ct. 548, 550 (2017); Cole, 935 F.2d at 456)
           18
                Ante at 14 (quoting Tolan v. Cotton, 572 U.S. 650, 657 (2014)).
           19
                Tolan, 572 U.S. at 657.
           20
                U.S. Const. amend. IV (emphasis added).
           21
              E.g. United States v. Cardenas, 9 F.3d 1139, 1147 (5th Cir. 1993) (“The Supreme
   Court has determined that warrantless searches and seizures are per se unreasonable unless
   they fall within a few narrowly defined exceptions.” (citation omitted)).




                                                  32
Case: 20-30356           Document: 00516022065              Page: 33    Date Filed: 09/21/2021




                                             No. 20-30356


   identify himself during a lawful detention.” 22 Indeed, the police charged
   Kokesh with only this offense. By contrast, the district court found that fact
   issues abounded on this issue, making summary judgment inappropriate. I
   agree.
                                                  A
            Arresting someone under a stop-and-identify law is constitutionally
   dubious. That’s because the Supreme Court held in Hiibel v. Sixth Judicial
   District Court of Nevada that it offends the Constitution to arrest someone
   under these laws merely for failing to identify himself. 23 Two things must be
   true before an officer may constitutionally make an arrest under a stop-and-
   identify law: (1) the initial stop must have been lawful (that is, with at least
   reasonable suspicion); and (2) the “request for identification” must be
   “reasonably related to the circumstances justifying” it. 24 The district court
   found a genuine fact dispute under each prong.
                                                 (1)
            As for Hiibel’s first prong, the district court found a fact issue
   regarding “whether Curlee had reasonable suspicion supported by
   articulable facts that Kokesh had engaged in criminal activity or was about to
   do so.” The entire case boils down to this issue. Trooper Curlee must have
   lawfully seized Kokesh before he could constitutionally demand identification
   papers. 25 As the majority admits, a Terry stop’s constitutionality turns on the


            22
              Ante at 7–8 (footnote omitted); see also La. R.S. 14:108(B)(1)(c) (criminalizing
   as resisting an officer the “[r]efusal by the arrested or detained party to give his name and
   make his identity known to the arresting or detaining officer.”).
            23
                 542 U.S. 177, 188 (2004).
            24
                 Id. at 188 (emphasis added).
            25
                 Hiibel, 542 U.S. at 188.




                                                  33
Case: 20-30356          Document: 00516022065               Page: 34       Date Filed: 09/21/2021




                                            No. 20-30356


   officer having “reasonable suspicion of criminal activity.” 26 That means, in
   the Supreme Court’s words, that Trooper Curlee had to “point to specific
   and articulable facts” that, “taken together” with their “rational
   inferences,” would warrant a reasonably cautious person to believe that
   Kokesh was involved in “criminal activity.” 27 If Trooper Curlee can do so,
   then he could have constitutionally demanded Kokesh’s identification
   papers. If he cannot, then he may have violated Kokesh’s clearly established
   rights. This is the very fact dispute that the district court found. And because
   it might affect the outcome of Kokesh’s Fourth Amendment claim, it is
   material.
           But the majority opinion improperly rejects that finding. It holds that
   the bodycam demonstrates that Trooper Curlee had “reasonable suspicion
   that Kokesh participated in the defacement of public property.” 28 I’ll admit
   that the bodycam shows Kokesh out of the truck and standing next to
   Gizzarrelli when Trooper Curlee first arrived. But reasonable suspicion does
   not persist forever. It lasts only for the “time needed” to dispel it. 29 And
   when Trooper Curlee dispelled it is the central question in this case. Did he
   dispel it before he demanded Kokesh’s identification papers, or after? The
   majority opinion says that Trooper Curlee did not “confirm” that Kokesh
   and the gang were not using spray paint until his “second, closer look at the




           26
                Ante at 21 (quoting United States v. Sharpe, 470 U.S. 675, 686 (1985)).
           27
                Terry v. Ohio, 392 U.S. 1, 21–22, 30 (1968) (citation omitted).
           28
                Ante at 18.
           29
             United States v. Pack, 612 F.3d 341, 350 (2010); see also Sharpe, 470 U.S. at 686
   (considering “whether the police diligently pursued a means of investigation that was likely
   to confirm or dispel their suspicions quickly, during which time it was necessary to detain
   the defendant.”).




                                                  34
Case: 20-30356           Document: 00516022065           Page: 35       Date Filed: 09/21/2021




                                         No. 20-30356


   ‘freedom’ stencil.” 30 In other words, after Trooper Curlee arrested Kokesh.
   Tucked away in the majority opinion’s fact section is its reasoning why
   Trooper Curlee’s first look at the stenciling—the one he took before ever
   demanding Kokesh’s identification papers—did not dispel his reasonable
   suspicion. Trooper Curlee, in the majority opinion’s words, only “briefly
   shined his flashlight . . . onto the site of the alleged pressure washing.” 31
   Further, the “distance” between Trooper Curlee’s vantage point and the
   “darkness of the night” made it “unclear” if Gizzarelli had been using
   “white paint or a pressure washer.” 32
           What was clear or unclear from Trooper Curlee’s vantage point given
   the context of this case sure sounds like an inference to me. The majority
   opinion admits that Trooper Curlee used his flashlight during his first
   inspection of the stenciling. But then it infers against Kokesh that the
   inspection was too brief, from too far away, and in too-dimly-lit conditions to
   confirm that no spray paint was being used. I disagree. As noted above, the
   bodycam shows that the highway wall was illuminated by headlights and
   streetlights to such a degree that the stenciling was visible even without the
   aid of a flashlight. Also, Trooper Curlee used his flashlight to inspect the
   stenciling for about two full seconds. In that time the bodycam plainly shows
   not a spray-painted wall but a spray-washed wall. That is enough for us to draw
   an inference in Kokesh’s favor that Trooper Curlee dispelled his reasonable
   suspicion during his first inspection. This is why a jury should decide this
   issue. 33


           30
                Ante at 20.
           31
                Ante at 5.
           32
                Ante at 6.
           33
             Failing to draw inferences correctly has resulted in our reversal before. In Tolan
   v. Cotton the district court granted an officer’s immunity-based motion for summary




                                               35
Case: 20-30356          Document: 00516022065                Page: 36       Date Filed: 09/21/2021




                                             No. 20-30356


           The majority opinion next introduces a grab-bag of reasons why
   Trooper Curlee had reasonable suspicion or some other justification to
   demand Kokesh’s identification papers. It claims that Trooper Curlee had
   reasonable suspicion that maybe “drugs or alcohol had been involved,” “foul
   play existed,” some “of the three men were held against their will,” or
   “Kokesh was wanted or the subject of a warrant, given his steadfast refusal
   to produce an ID.” 34 Boiled down, the trio’s “immediate intentions” were
   unknown to Trooper Curlee. 35 But if any record evidence supports that
   Trooper Curlee suspected any of these supposed crimes, the majority
   opinion has failed to identify it. In fact, these are just more of the same ex post
   rationalizations that the majority opinion uses throughout. And as I explain
   more thoroughly below, by rationalizing Trooper Curlee’s actions the
   majority opinion draws inferences the wrong way and exceeds our
   jurisdiction to boot. And the rationalizations are rather feeble at that. Even
   assuming that some or all of them amount to crimes, 36 reasonable suspicion
   requires articulable facts. A hunch that a suspicious-looking character surely
   must be violating some law in some criminal code somewhere is not good
   enough. 37



   judgment after he shot a prostrate teenager lying on his parent’s front porch. 572 U.S. 650,
   652–53, 655 (2014). A panel of this court affirmed because it credited the officer’s version
   of events (that the teenager was shrouded in darkness) over the teenager’s and his father’s
   version (that the teenager was not). Id. at 657–58. The Supreme Court reversed, holding
   that we had “failed to view the evidence at summary judgment in the light most favorable
   to the” non-movant teenager. Id. at 657. Admittedly, Tolan did not involve video evidence.
   But it does drive home how we must view the evidence we do have in these cases: in the
   light most favorable to the non-movant.
           34
                Ante at 21.
           35
                Ante at 21.
           36
                If they do, the majority opinion fails to provide citations for them.
           37
                Terry, 392 U.S. at 22.




                                                   36
Case: 20-30356          Document: 00516022065             Page: 37      Date Filed: 09/21/2021




                                           No. 20-30356


           The majority also seems to conflate Fourth Amendment doctrines. It
   says that Trooper Curlee had a “responsibility to continue to investigate and
   resolve the situation of a pickup truck stopped on the Pontchartrain
   Expressway . . . until the traffic hazard had been abated.” 38 While the
   majority opinion does not label it as much, what it is implying is that Trooper
   Curlee’s power under the police’s community-caretaking function could
   constitutionally trigger Louisiana’s stop-and-identify law. Not so. I’ll
   concede what the Supreme Court has made plain: “The authority of police
   to seize and remove from the streets vehicles impeding traffic or threatening
   public safety and convenience is beyond challenge.” 39 But leaving aside that
   Kokesh was neither the truck’s driver nor its owner, the Supreme Court has
   also said that stop-and-identify laws are predicated on an officer having at
   least reasonable suspicion of criminal activity—in other words, the police’s
   criminal-investigation function. 40 Those two functions—community
   caretaking and criminal investigation—are “total[ly] divorced” in the
   Supreme Court’s eyes. 41 And the majority opinion cites no caselaw
   suggesting they’ve since remarried. So Trooper Curlee may have had
   authority to order Kokesh and crew to leave the highway shoulder under the
   community-caretaking function. But that authority did not extend so far as to




           38
                Ante at 20.
           39
                South Dakota v. Opperman, 428 U.S. 364, 369 (1976).
           40
             See Hiibel, 542 U.S. at 188 (“[A] Terry stop must be justified at its inception and
   ‘reasonably related in scope to the circumstances which justified’ the initial stop. Under
   these principles, an officer may not arrest a suspect for failure to identify himself if the
   request for identification is not reasonably related to the circumstances justifying the
   stop.”).
           41
                Cady v. Dombrowski, 413 U.S. 433, 441 (1973).




                                                 37
Case: 20-30356          Document: 00516022065              Page: 38        Date Filed: 09/21/2021




                                           No. 20-30356


   provide a lawful justification to demand Kokesh’s identification papers as
   part of a criminal investigation. 42
           Finally, the majority emphasizes how Kokesh “began reading what
   would be his Miranda rights when Curlee approached” and “without any
   request whatsoever to search . . . announced forthrightly that he did not
   consent to a search of any kind.” 43 The majority holds that these “actions”
   by Kokesh, “under these circumstances, also generated reasonable
   suspicion.” 44 Respectfully, this is a dagger to the heart of the Fourth
   Amendment.
           Simply put, holding that an officer can form a reasonable suspicion
   because a person anticipatorily invoked his constitutional rights 45 creates a
   “Catch-22” 46 of constitutional proportions. Police are free to approach


           42
              That the community-caretaker function cannot trigger Louisiana’s stop-and-
   identify law is also why the majority opinion errs in judicially noticing facts about the
   Carrollton Overpass. It holds that Federal Rule of Evidence 201(b)—the rule about judicial
   notice—gives it authority to do so. See ante at 2, n.3. Not so. As I just explained, it uses
   these facts to implicitly and erroneously hold that Trooper Curlee’s role as a community
   caretaker could trigger Louisiana’s stop-and-identify law. Without any other purpose these
   judicially noticed facts are not “of consequence in determining the action.” Fed. R.
   Evid. 401. In other words, they aren’t “relevant” under Rule 401, making them
   inadmissible. See Fed. R. Evid. 402 (“Irrelevant evidence is not admissible.”); see also
   Swindol v. Aurora Flight Scis. Corp., 805 F.3d 516, 519 (5th Cir. 2015) (discussing the district
   court noticing “relevant facts”). Therefore, judicial notice is improper.
           43
                Ante at 19.
           44
             Ante at 19; see also ante at 21 (“A reasonable officer—indeed a reasonable
   person—would wonder in that moment whether drugs or alcohol had been involved; [or]
   whether other foul play existed . . . .”).
           45
              I agree with the majority, see ante at 19, that Kokesh’s anticipatory invocation of
   Miranda was ineffective. See McNeil v. Wisconsin, 501 U.S. 171, 182 (1991) (“We have in
   fact never held that a person can invoke his Miranda rights anticipatorily, in a context other
   than ‘custodial interrogation’ . . . .”).
           46
             See Joseph Heller, Catch-22 46 (Paperback ed., Simon & Schuster 2004)
   (1955) (“[C]oncern for one’s own safety . . . was the process of a rational mind. Orr was




                                                 38
Case: 20-30356           Document: 00516022065              Page: 39       Date Filed: 09/21/2021




                                            No. 20-30356


   individuals and ask questions, ask for identification, or even ask to conduct a
   search. They may do it with no suspicion at all. 47 What keeps these pre-
   reasonable-suspicion requests constitutional? Police cannot require
   compliance. 48 Individuals are free to “decline the officers’ requests or
   otherwise terminate the encounter.” 49 But under the majority’s view, there’s
   a catch. As of today, if a vehicle passenger invokes his right not to comply
   with an officer’s pre-reasonable-suspicion requests, then that gives the
   officer what he lacks: reasonable suspicion. Add in a stop-and-identify statute
   like Louisiana’s, and an officer now has a constitutional basis to demand
   identification on pain of arrest. The passenger can avoid arrest only by
   complying with the officer’s request for identification, which, of course, is
   the very kind of forced compliance that the Fourth Amendment guards
   against. That cannot be reasonable under the Constitution. 50 And that may
   explain why the majority cites no supporting caselaw.
                                                 (2)
           As for Hiibel’s second prong, the district court found a fact issue
   regarding “whether Curlee’s demand that Kokesh provide documentary
   identification was reasonably related in scope to the reason for the traffic
   stop.” If Trooper Curlee’s request for Kokesh to identify himself related
   reasonably to the stop, then Kokesh’s claim might fail. But if it did not, then



   crazy and could be grounded. All he had to do was ask; and as soon as he did, he would no
   longer be crazy and would have to fly more missions.”).
           47
                Florida v. Bostick, 501 U.S. 429, 434–35 (1991) (citations omitted).
           48
                Id. at 435.
           49
                Id. at 436.
           50
               U.S. Const. amend. IV (“The right of the people to be secure in their persons,
   houses, papers, and effects, against unreasonable searches and seizures, shall not be
   violated . . . .”).




                                                  39
Case: 20-30356          Document: 00516022065               Page: 40       Date Filed: 09/21/2021




                                            No. 20-30356


   Kokesh’s claim might succeed. In short, reasonable relatedness might affect
   the outcome of Kokesh’s claim. That makes it material. And that makes
   summary judgment improper.
           The majority opinion, rather than focusing on materiality, implies that
   Trooper Curlee had probable cause as to some other crime. Like Louisiana’s
   anti-graffiti statute. 51 Or, Louisiana laws relating to operating “portable
   pressure washing equipment” and unlawfully “discharg[ing] industrial
   wastewater [on] state highways.” 52 Or, using Trooper Curlee’s words,
   “illegally stopp[ing] on the shoulder of the road.” 53 But Trooper Curlee does
   not make these arguments in his brief. And he did not charge Kokesh with
   them after the fact. Rather, the majority has searched the Louisiana criminal
   code and inferred that Kokesh might have been guilty of these crimes.
           That is a twofold error. First, as a general matter, Article III judges
   are not in the business of rummaging through state criminal codes for ex post
   justifications supporting officers’ actions. When we do in this context, we are
   necessarily making inferences against the nonmovant. This is precisely what
   we are forbidden from doing. Second, the majority opinion’s reasoning
   collaterally attacks genuineness. Its implicit logical chain is straightforward:
   probable cause may have existed for some other crime; it takes probable cause
   for only one crime to lawfully arrest; thus, a genuine dispute over whether
   Trooper Curlee lawfully arrested Kokesh cannot exist. Maybe. 54 But if we lack


           51
                Ante at 4 n.5 (quoting La. R.S. 14:56.4).
           52
                Ante at 5 n.6 (citing LA. R.S. 30:2075, 30:2076.2, 48:385).
           53
                Ante at 8; see also ante at 9 n.10 (quoting La. R.S. 32:296(A)).
           54
             Note that Louisiana courts have already clearly established that the stopping-on-
   the-highway statute applies only to completely “unattended” vehicles. Minor v. Bertrand,
   693 So. 2d 292, 294 (La. Ct. App. 1997) (“Under its clear and unambiguous language,
   La.R.S. 32:296(A) is not applicable. As stated in the statute, its applicability is triggered if
   the vehicle is unattended.”); see also Hebert v. Maxwell, 214 F. App’x 451, 455 (5th Cir.




                                                  40
Case: 20-30356          Document: 00516022065                 Page: 41   Date Filed: 09/21/2021




                                            No. 20-30356


   jurisdiction to directly review genuineness then we certainly cannot do it
   collaterally. Our lone analytical focus is materiality, and we must decide it
   solely on what Trooper Curlee “knew at the time.” 55 And what Trooper
   Curlee knew when he arrested Kokesh is clear from the video: no paint was
   being used; “there’s no law against cleaning something”; Kokesh was not
   the driver; and he arrested Kokesh for not turning over identification papers
   on demand.
                                                  B
           Putting everything together, only one question remains: Was
   Kokesh’s right to refuse to identify himself clearly established when Trooper
   Curlee arrested him? It was.
           As we have previously noted, a right is clearly established when its
   contours are sufficiently clear to the point that a reasonable official would
   understand that his conduct violates it. 56 And as we explained less than a year
   ago, that means Kokesh need only “identify a case . . . in which an officer
   acting under similar circumstances was held to have violated the
   Constitution.” 57




   2007) (noting that the statue only applies to unattended vehicles). Leaving aside that
   Kokesh neither owned the truck nor drove it, the video plainly shows the truck was never
   unattended.
           55
                Ante at 14 (quoting Cole, 935 F.3d at 456).
           56
              Turner v. Driver, 848 F.3d 678, 685 (5th Cir. 2017) (quoting Anderson v.
   Creighton, 483 U.S. 635, 640 (1987)).
           57
             Joseph on behalf of Estate of Joseph v. Bartlett, 981 F.3d 319, 330 (5th Cir. 2020)
   (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018)) (emphasis added)
   (cleaned up).




                                                  41
Case: 20-30356          Document: 00516022065               Page: 42        Date Filed: 09/21/2021




                                            No. 20-30356


          That case is Johnson v. Thibodaux City. 58 Its facts are straightforward.
   An officer spotted a truck driving down the road and recognized its driver.
   The officer knew the driver had an outstanding warrant. So, the officer pulled
   over the truck, arrested the driver, and then asked the passengers for
   identification. Two of them, including Johnson herself, refused. The officer
   arrested them both for failing to identify themselves. He justified the arrest
   using the very Louisiana stop-and-identify statute at issue in this case. 59 We
   held that the officer violated Johnson’s rights under the Fourth Amendment
   because the arrest did not meet Hiibel’s test. 60 The officer’s request for
   Johnson’s identification “had nothing to do” with his justification for
   stopping the truck. 61 Kokesh’s case is similar. He was a passenger in the truck
   that Trooper Curlee stopped behind. And, as I’ve already discussed, the
   district court found genuine fact disputes on both of Hiibel’s reasonable-
   suspicion and reasonable-relatedness prongs. Further, we decided Johnson in
   2018. Trooper Curlee arrested Kokesh in 2019. Therefore, Kokesh’s rights
   were clearly established when Trooper Curlee arrested him.
          The majority opinion erroneously discounts Johnson’s applicability. 62
   First, it attempts to distinguish the case by again attacking genuineness. The
   majority says that Johnson is inapt since, “[u]nlike Kokesh, Johnson was
   merely a passenger in the truck, said not a word to the officer, and took no
   action whatsoever prior to the request for identification.” 63 Further, “the



          58
               887 F.3d 726 (5th Cir. 2018).
          59
               Id. at 729–30; see also id. at 733 (citing La. R.S. § 14:108).
          60
               Id. at 733, 735.
          61
               Id. at 734.
          62
               See ante at 18–19.
          63
               Ante at 18.




                                                  42
Case: 20-30356          Document: 00516022065                Page: 43   Date Filed: 09/21/2021




                                             No. 20-30356


   truck’s occupants in Johnson were not violating any laws or traffic
   regulations” prior to the stop. 64 These are all immaterial distinctions. The
   touchstone is similar. Not identical. 65 Johnson did not turn on how the officer
   wound up behind a stopped truck. It turned entirely on the officer lacking
   reasonable suspicion for the passenger—precisely the fact that the district
   court here found to be genuinely disputed.
           That brings me to the second way the majority tries to distinguish
   Johnson. As I’ve already pointed out, the majority collaterally attacks
   genuineness by holding that Trooper Curlee had independent reasonable
   suspicion to request Kokesh’s identification papers. And since the officer in
   Johnson did not, voilà—a distinction. But the majority’s distinction does not
   work here. It can find it only after collaterally attacking genuineness and
   drawing inferences against Kokesh. Because we have neither jurisdiction to
   make our own appellate fact-findings in this context, nor authority under the
   Federal Rules to draw inferences against Kokesh, I need not address it
   further.
                                                   IV
           When it comes to Kokesh’s retaliatory arrest claim, Kokesh needed to
   first establish the absence of probable cause. 66 If he did, then he still had to
   “show that the retaliation was a substantial or motivating factor behind the
   arrest, and, if that showing is made, the defendant can prevail only by
   showing that the arrest would have been initiated without respect to



           64
                Ante at 18.
           65
              Juarez v. Aguilar, 666 F.3d 325, 336 (5th Cir. 2011) (“That this court has not
   previously considered an identical fact pattern does not mean that a litigant’s rights were
   not clearly established.”).
           66
                Nieves v. Bartlett, 139 S. Ct. 1715, 1725 (2019).




                                                   43
Case: 20-30356          Document: 00516022065                Page: 44    Date Filed: 09/21/2021




                                              No. 20-30356


   retaliation.” 67 Kokesh claims that “Curlee arrested and seized Kokesh in
   retaliation for Kokesh’s use of a camera to record Curlee’s public activities.”
   The district court, for its part, found that fact issues swirled around whether
   Trooper Curlee had probable cause to arrest Kokesh. And those material
   disputes precluded summary judgment on Kokesh’s First Amendment
   retaliation claim. I agree.
                                                   A
           In Turner v. Driver, we held that the “First Amendment right to
   record the police does exist, subject only to reasonable time, place, and
   manner restrictions.” 68 Suppose that Trooper Curlee had probable cause to
   arrest Kokesh for a lawful reason. That “should generally defeat” Kokesh’s
   retaliatory arrest claim since it would discount a retaliatory motive. 69 A
   defense that generally defeats a claim certainly might affect its outcome.
   Therefore, whether Trooper Curlee had probable cause is material to
   determining if he violated Kokesh’s right to record the police.
           The majority acknowledges that probable cause goes right to the heart
   of a First Amendment retaliation claim. 70 But it wires around materiality by
   doing precisely what it lacks jurisdiction to do: rejecting that this dispute is
   genuine—in fact, branding it “frivolous.” 71 It spends pages building up an
   inference that Trooper Curlee could not possibly have had a retaliatory


           67
                Id. (cleaned up).
           68
                848 F.3d at 688.
           69
                Nieves, 139 S. Ct. at 1727.
           70
                Ante at 22.
           71
             Ante at 22. Frivolous is not a word to be used lightly since it implies sanctionable
   conduct. See Conner v. Travis Cnty., 209 F.3d 794, 801 (5th Cir. 2000) (per curiam) (“[W]e
   can sanction an appellant for a frivolous appeal sua sponte . . . .”). As far as I can tell,
   Kokesh’s arguments are anything but.




                                                  44
Case: 20-30356         Document: 00516022065                Page: 45   Date Filed: 09/21/2021




                                             No. 20-30356


   motive. He had already switched on his bodycam. 72 He did not attempt to
   stop Kokesh from recording him. 73 Plus, Trooper Curlee’s insistence on
   seeing an “official means of identification” from Kokesh was reasonable
   since only people “with something to hide” would refuse to identify
   themselves. 74 Perhaps a jury would agree. Perhaps not. And that’s the point.
          Again, we must draw inferences in Kokesh’s favor, not Trooper
   Curlee’s. And here, a jury could infer that “retaliation was a substantial or
   motivating factor behind the arrest.” 75 That’s because the first time Curlee
   saw Kokesh recording a video, he asked Gizzarelli if the men were trying to
   get attention. Then, as Curlee was demanding to see Kokesh’s identification
   papers, Curlee stated: “Is this what y’all do? Videotape the police?” And
   Curlee later told Kokesh: “I don’t come out here to play games, bro. Oh,
   serious games like the one you were playing? You don’t know what I do, bro.
   I do this for a living. I can’t hear you. You don’t need to talk no more, bro.”
   A jury could find a retaliatory motive on these facts.
                                                  B
          Turning to qualified immunity’s second inquiry—whether a
   constitutional right was clearly established—we did more in Turner than
   simply declare that the right to record police exists. We also cemented that it
   was clearly established from then on. 76 As Turner was decided in 2017 and
   Kokesh was arrested in 2019, 77 that made Kokesh’s rights clearly established


          72
               Ante at 23.
          73
               Ante at 23.
          74
               Ante at 23.
          75
               Nieves, 139 S. Ct. at 1725 (cleaned up).
          76
               Turner, 848 F.3d at 687–88.
          77
               Ante at 2.




                                                  45
Case: 20-30356          Document: 00516022065           Page: 46      Date Filed: 09/21/2021




                                         No. 20-30356


   at the time Trooper Curlee arrested him. Since that’s the case, and because
   there are genuine disputes of material fact as to whether Trooper Curlee
   violated this right, the conclusion is apparent: Trooper Curlee is not entitled
   to summary judgment on this claim.
                                              V
           The Big Easy does not hide crazy, the saying goes; it parades it down
   the street. This is a peculiar case, no question. But just because facts are
   passing strange does not mean government’s response to those facts passes
   muster. Trooper Curlee was not limited to “wish[ing] the three gentlemen a
   nice evening . . . and driv[ing] away into the dark night.” 78 He had a safer,
   simpler option: ordering Kokesh and crew to beat it. 79 Instead, Trooper
   Curlee conducted a criminal investigation that arguably violated Kokesh’s
   constitutional rights.
           The district court got this case right. Genuine disputes of material fact
   surround Kokesh’s Fourth and First Amendment claims. As odd as this case
   is, I cannot conclude that Trooper Curlee acted constitutionally. Nor can I
   conclude the opposite. All I can conclude is that a jury should decide.




           78
                Ante at 19 n.12.
           79
             See Opperman, 428 U.S. at 369 (“The authority of police to seize and remove
   from the streets vehicles impeding traffic or threatening public safety and convenience is
   beyond challenge.”).




                                              46